Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 1 of 13 PageID #: 702




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 RICHARD N. BELL,                            )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:18-cv-00056-JPH-DLP
                                             )
 MERCHANTS BANK OF INDIANA                   )
                                             )
                                             )
                          Defendant.         )

               ORDER ON MOTIONS FOR SUMMARY JUDGMENT

       Richard Bell alleges that Merchants Bank willfully used his copyrighted

 photo of the Indianapolis skyline on its website without his permission. He has

 moved for summary judgment on his claim of copyright infringement. Dkt.

 [56]. Merchants denies that it infringed and contends that even if it did, the

 infringement was not willful. Merchants has moved for summary judgment on

 Mr. Bell’s claim of infringement and as to willfulness. Dkt. [74]. For the

 reasons stated below, Mr. Bell’s motion is GRANTED, and Merchants’ motion is

 GRANTED in part and DENIED in part.

                                          I.
                                Facts and Background

       The parties have filed cross-motions for summary judgment, so the Court

 takes the motions “one at a time.” American Family Mut. Ins. v. Williams, 832

 F.3d 645, 648 (7th Cir. 2016). For each motion, the Court views and recites

 the evidence and draws all reasonable inferences “in favor of the non-moving

 party.” Id.


                                         1
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 2 of 13 PageID #: 703




       In September 2014, Merchants Bank of Indiana contracted with Sonar

 Studios Incorporated to develop Merchants’ new website. Dkt. 74-1 (Marsh

 Decl.) ¶ 6. Merchants provided the text for the website, but Sonar provided the

 other content, including most of the images. Id. ¶¶ 16-18. One of the photos

 Sonar included on the website was a photo of the Indianapolis skyline at night

 (the “Photo”). Id. ¶¶ 31-35; dkt. 26 ¶¶ 22-23. This Photo and the other website

 content were included in the website’s media library and stored on a server

 that Merchants leased. Dkt. 74-1 ¶ 20.

       The website launched in January 2015 and, in 2017, included this

 statement at the bottom of every page: “© Copyright 2017 Merchants Bank. All

 Rights Reserved.” Id. ¶¶ 11, 36; dkt. 26 ¶ 24. On March 13, 2017, Rebecca

 Marsh, the Merchants employee charged with operating the website, created a

 blog post that included the Photo. Dkt. 74-1 ¶¶ 11, 39–43. She linked to the

 Photo from the website’s media library on the server where Sonar stored it. Id.

 ¶¶ 42-44.

       In December 2017, Richard Bell discovered that the Photo was being

 displayed on Merchants’ website. Dkt. 57-1 (Bell Decl.) ¶¶ 8, 10, Ex. B. He

 recognized it as a picture he took of the Indianapolis skyline and had

 copyrighted with the United States Copyright Office. Id. ¶¶ 2-7, Ex. A, C.

 Neither Merchants nor Sonar had paid him for the Photo, and he had not

 provided them with a license to reproduce, distribute, or publish it. Id. ¶¶ 11-

 12.




                                         2
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 3 of 13 PageID #: 704




       On December 14, Mr. Bell emailed the owner of Merchants’ server stating

 that Merchants was infringing on his copyright by displaying the Photo on its

 website. Dkt. 74-1 ¶ 47, Exhibit F. The next day, Ms. Marsh removed the

 Photo from the website and deleted it from the media library. Id. ¶ 48. Mr. Bell

 then sued Sonar and Merchants for copyright infringement. Dkt. 1; dkt. 23.

 Sonar has since been dismissed from the case. Dkt. 93; dkt. 94.

       Mr. Bell has moved for summary judgment, dkt. 56, and Merchants has

 filed a cross-motion for summary judgment, dkt. 74.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

 inform the court “of the basis for its motion” and specify evidence

 demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must “go beyond the pleadings” and identify

 “specific facts showing that there is a genuine issue for trial.” Id. at 324. In

 ruling on cross motions for summary judgment, the Court takes the motions

 “one at a time,” viewing and reciting the evidence and drawing all reasonable

 inferences “in favor of the non-moving party.” Williams, 832 F.3d at 648.




                                          3
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 4 of 13 PageID #: 705




                                       III.
                                     Analysis

 A.    Copyright infringement

       The Copyright Act provides copyright holders with six “exclusive rights,”

 including the exclusive right “to display the copyrighted work publicly.” 17

 U.S.C. § 106(5). Anyone who violates any of these exclusive rights infringes on

 the copyright. 17 U.S.C. § 501(a). Copyright infringement may occur

 unintentionally. 17 U.S.C. § 504(c)(2); Design Basics, LLC v. Lexington Homes,

 Inc., 858 F.3d 1093, 1099 (7th Cir. 2017). In a case of willful infringement, the

 copyright owner may recover up to $150,000 in statutory damages. 17 U.S.C.

 § 504(c)(2).

 B.    Did Merchants’ infringe on Mr. Bell’s copyright?

       “To establish copyright infringement, a plaintiff must prove two elements:

 ‘(1) ownership of a valid copyright, and (2) copying of constituent elements of

 the work that are original.’” Design Basics, 858 F.3d at 1099 (quoting JCW

 Investments, Inc. v. Novelty, Inc., 482 F.3d 910, 914 (7th Cir.

 2007)). Merchants contests both elements. Dkt. 75 at 14-25; dkt. 77 at 4-5.

       1. Ownership

       Mr. Bell has designated evidence that he owned a valid copyright of the

 Photo during the relevant timeframe. Mr. Bell testified that he was sole owner

 of the Photo and that he registered it with the Copyright Office. Dkt. 57-1 ¶¶

 2-7. He also provided a copy of his registration. Id. at Exhibit C. This creates

 a presumption that he owns the copyright of the Photo. Mid Am. Title Co. v.



                                         4
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 5 of 13 PageID #: 706




 Kirk, 59 F.3d 719, 721 (7th Cir. 1995) (holding that certificate of copyright

 registration provides a rebuttable presumption of ownership of a valid

 copyright); see also Kuryakyn Holdings, LLC v. Ciro, LLC, 242 F. Supp. 3d 789,

 802 (W.D. Wis. 2017).

       Merchants has not designated evidence that rebuts this presumption. It

 argues only that Mr. Bell “may not own a valid copyright to the Photo” because

 a jury in a different case found that Mr. Bell did not own a copyright to a

 different photo. Dkt. 77 at 4. Merchants contends that the Photo here was

 registered under the same copyright application and registration number as

 the photo in that case. Id. But Merchants admits that the photos are different

 and has not designated evidence that Mr. Bell does not own a copyright to the

 Photo here, or that his copyright application and registration are invalid. Nor

 has Merchants disputed any of Mr. Bell’s designated evidence demonstrating

 his ownership. Therefore, Mr. Bell has met the first element of his copyright-

 infringement claim.

       2. Infringement

       Merchants admits that it displayed the Photo on its website in 2016 and

 2017. Dkt. 26 ¶ 23. Mr. Bell did not grant Merchants or Sonar permission to

 display his Photo. Dkt. 57-1 ¶¶ 11, 12. Merchants argues that it did not

 infringe on Mr. Bell’s copyright, however, because it never uploaded the Photo

 to its website—Sonar did. Dkt. 75 at 15. Once uploaded, the Photo existed on

 Merchants’ website only as a unique hyperlink. Id. at 19-20. According to

 Merchants, that makes this case similar to Flava Works, Inc. v. Gunter, 689

                                         5
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 6 of 13 PageID #: 707




 F.3d 754 (7th Cir. 2012) and Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d

 1146 (9th Cir. 2007), which held that businesses that displayed copyrighted

 photos or videos on their websites did not infringe on the copyrights.

       But this case is different. In both of those cases, the defendants’

 websites acted as middlemen, pointing visitors to content hosted on other

 websites. In Flava Works, the defendant’s website allowed customers to

 bookmark videos that they found somewhere else on the internet. 689 F.3d at

 756. When customers viewed bookmarked videos, they were viewing content

 that was hosted elsewhere. Id. And in Perfect 10, Google allowed visitors to

 search for images, and it would display the results, but the images themselves

 were stored on another website. 508 F.3d at 1155–56. 1 In both cases, the

 copyrighted images or videos were stored on servers hosting other websites that

 were beyond the control of the defendants. Flava, 689 F.3d at 756; Perfect 10,

 508 F.3d at 1155–56.

       Here, Merchants’ website was not a middleman; its website displayed the

 Photo without connecting its visitors to another website that hosted the Photo.

 Unlike the defendants above, Merchants stored the Photo on servers it leased.

 Dkt. 74-1 ¶¶ 20, 34. Indeed, Merchants admits that the Photo was “being


 1 Technically, Google stored “thumbnail” versions (i.e. small versions with reduced
 quality) of the images on its servers, but when these images were clicked, they took
 users to the website that hosted the full-sized image. Perfect 10, 508 F.3d at 1155–56.
 The Ninth Circuit concluded that displaying the thumbnails was a prima facie
 infringement of the copyright owner’s display rights, but linking to the full-size images
 was not. Id. at 1160–61.




                                             6
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 7 of 13 PageID #: 708




 stored on its Website.” Dkt. 75 at 15. Furthermore, Merchants “had the right

 and ability to control and supervise the content of its website.” Dkt. 26 ¶ 18.

 Ms. Marsh had “the keys” to the website, allowing her to decide what images

 visitors to the site could see. Dkt. 74-1 ¶¶ 11, 25. This allowed Ms. Marsh to

 display the Photo or remove it entirely. See id. ¶¶ 47-48.

       These facts make this case more like Batesville Servs., Inc. v. Funeral

 Depot, Inc., No. 1:02-cv-1011-DFH-TA, 2004 WL 2750253, at *12 (S.D. Ind.

 Nov. 10, 2004) (Hamilton, J.), in which the court rejected an argument similar

 to the one Merchants makes here. There, the defendant hosted a website that

 displayed copyrighted photos of caskets, but when the photos were clicked,

 they took visitors to a different website that was authorized to display the

 images. Id. at *1-2. The defendant argued that it did not infringe on any

 copyrights because the photos were just hyperlinks. Id. at *12. The court

 rejected this argument, holding that the defendant was responsible for the

 infringement because it created the pages, paid for them, controlled them, and

 made changes to them. Id.

       So too here. Merchants paid for the website, paid for the server that

 stored the Photo, controlled the content on the website, made changes to the

 website, and even used the Photo with original content. Dkt. 74-1 ¶¶ 11, 20,

 43. The Photo’s hyperlink was a part of Merchant’s website with an address

 that included “merchantsbankofindiana.com.” Id. ¶ 35. This conduct is

 sufficient to establish infringement.




                                         7
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 8 of 13 PageID #: 709




       Merchants also argues that it is entitled to summary judgment because it

 “never copied the Photo.” Dkt. 75 at 14. But a party can infringe on a

 copyright holder’s rights by violating any of its exclusive rights. 17 U.S.C.

 501(a). An infringement on any of these rights, not just the right to copy, can

 support a claim for copyright infringement. See Flava Works, 689 F.3d at 760.

 Display of a copyrighted photograph on a webpage can infringe on the

 copyright holder’s exclusive rights. See Perfect 10, Inc. v. Amazon.com, Inc.,

 508 F.3d 1146, 1160 (9th Cir. 2007); Goss Int’l Americas, Inc. v. A-Am. Mach. &

 Assembly Co., No. 07-c-3248, 2007 WL 4294744, at *1-2 (N.D. Ill. Nov. 30,

 2007). On this basis, Mr. Bell has been awarded summary judgment in other

 cases in which businesses have posted his photos on their website without his

 permission. See, e.g., Bell v. Turner, No. 1:15-cv-931-TWP-DKL, 2016 WL

 1270221, at *1-2 (S.D. Ind. Mar. 31, 2016).

       Finally, Merchants argues that it is entitled to summary judgment

 because “Sonar, not Merchants, stored (uploaded) the [Photo] on the website

 without Merchants knowing that Bell claimed rights to it.” Dkt. 75 at 2.

 While the designated evidence supports Merchants’ lack of knowledge, liability

 for copyright infringement exists even when the defendant “was not aware and

 had no reason to believe that his or her acts constituted an infringement of

 copyright.” 17 U.S.C. § 504(c)(2); Design Basics, LLC, 858 F.3d at 1099

 (ownership and copying, not knowledge or intent, are the elements of an

 infringement claim). Thus, “it is no defense to copyright infringement that the

 infringer reasonably but mistakenly thought he had a license.” Douglass v.

                                         8
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 9 of 13 PageID #: 710




 Hustler Magazine, Inc., 769 F.2d 1128, 1140 (7th Cir. 1985); see also Novelty,

 Inc. v. RCB Distrib., Inc., No. 1:08-cv-0418-DFH-WTL, 2008 WL 2705532, at *4

 (S.D. Ind. July 9, 2008) (“copyright infringements may occur unintentionally”).

 Therefore, Mr. Bell is entitled to summary judgment on his claim that

 Merchants infringed on his copyright.

 C.    Was Merchants’ infringement willful?

       Merchants has moved for summary judgment on the claim of willful

 infringement. 2 The Copyright Act allows courts to award up to $150,000 in

 statutory damages per infringement if the infringement was “willful.” 7 U.S.C.

 § 504(c)(2). The Act does not define “willful,” but the Seventh Circuit has held

 that infringement is willful “if the infringer knows that its conduct is

 an infringement or if the infringer has acted in reckless disregard of

 the copyright owner’s right.” Wildlife Exp. Corp. v. Carol Wright Sales, Inc., 18

 F.3d 502, 511 (7th Cir. 1994). In making this determination, “the trier of fact

 may consider evidence that the defendant ignored the plaintiff’s notices about

 copyright protection, did not seek advice of an attorney, and passed the matter

 off as a nuisance.” Id. at 512. In sum, while actual knowledge is not required

 for infringement to be willful, the defendants must know or have some reason

 to know that their actions constituted infringement. Martin v. City of

 Indianapolis, 4 F. Supp. 2d 808, 810 (S.D. Ind. 1998), aff’d, 192 F.3d 608 (7th

 Cir. 1999).


 2 Mr. Bell initially moved for summary judgment on the question of willfulness, dkt. 57
 at 13-15, then stated that there are issues of fact on the question of willfulness and no
 longer seeks summary judgment on that issue, dkt. 91 at 1, 8-9.
                                            9
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 10 of 13 PageID #: 711




        For example, the court in Morganactive Songs v. K&M Fox Inc. held that a

  defendant willfully infringed on a copyright when it knew it needed a license to

  use copyrighted material and ignored “repeated warnings of potential liability.”

  No. IP-00-1039-C-G/H, 2005 WL 3601973, at *8 (S.D. Ind. Mar. 29, 2005). In

  contrast, the court in Boehm v. Zimprich denied a plaintiff summary judgment

  on the question of willfulness after the defendants reproduced copyrighted

  material but “thought they were authorized” to do so. 68 F. Supp. 3d 969, 979

  (W.D. Wis. 2014).

        Here, Ms. Marsh—the only Merchants employee who could modify

  Merchants’ website—testified that she did not select the photos that were

  stocked in the website’s media library. Dkt. 74-1 ¶¶ 11, 37-38. When she

  reviewed the website, she had no reason to believe that the Photo infringed on

  anyone’s copyright. Id. ¶¶ 49-50, 52. When Ms. Marsh had worked with web

  developers in the past, the web developers owned or licensed the website’s

  images; she thought Sonar did that here. Id. ¶¶ 50-51. And there was nothing

  in the Photo itself, such as a watermark or copyright symbol, suggesting it was

  copyrighted material. Id. ¶¶ 54-55. Finally, upon learning of the allegation of

  infringement, Ms. Marsh immediately caused the Photo to be removed from the

  media library and website. Dkt. 74-1 ¶¶ 47-49. Collectively, this evidence

  demonstrates that Merchants did not know and had no reason to know that

  the Indianapolis skyline Photo on the Merchants website infringed on Mr. Bell’s

  copyright. Mr. Bell has not designated evidence from which a reasonable trier

  of fact could find otherwise.

                                         10
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 11 of 13 PageID #: 712




        The only evidence Mr. Bell has designated to show willfulness is the

  watermark statement that appeared on the page of Merchants’ website that

  contained the Photo, but not on the Photo itself: “© Copyright 2017 Merchants

  Bank. All Rights Reserved.” Dkt. 91 at 9-10. But Ms. Marsh’s Declaration

  states that “[t]he purpose of the Merchants copyright language was to protect

  the Website generally. Merchants did not intend to claim ownership of the

  Photo or the Image.”    Dkt. 74-1 ¶ 57. Mr. Bell has not designated evidence

  showing that Ms. Marsh’s sworn statement is not true. See Broad. Music, Inc.

  v. CDZ, Inc., 724 F. Supp. 2d 930, 939 (C.D. Ill. 2010).

        Mr. Bell contends that the existence of a copyright notice on a website

  containing infringing material constitutes willful infringement, knowledge of

  infringement, or reckless disregard for infringement. In support of this

  argument he cites Bell v. Fischer, 1:18-cv-1570 RLY-MJD, Dkt. 22 ¶2 (S.D. Ind.

  August 15, 2019) and Bell v. Patrick, 1:16-cv-1160-TWP-DML, Dkt. 18, p. 2-3

  (S.D. Ind. April 9, 2018). But Fisher and Patrick are distinguishable. As

  discussed above, Merchants has designated evidence that the copyright at the

  bottom of the website was not intended to claim ownership of the copyrighted

  material. There was no such designated evidence in Fisher or Patrick.

  Considering the designated evidence in this case, the presence of the copyright

  statement at the bottom of the website page does not support the inference that

  Merchants knew that its conduct infringed or that it acted in reckless disregard

  of Mr. Bell’s rights. Wildlife Exp. Corp., 18 F.3d at 511.




                                          11
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 12 of 13 PageID #: 713




        In sum, Mr. Bell has not designated evidence showing that Merchants

  willfully infringed on his copyright. Merchants’ motion for summary judgment

  on this ground is GRANTED.

                                     IV.
                                  Conclusion

        Mr. Bell’s motion for summary judgment on infringement is GRANTED.

  Dkt. [56]. Merchants’ motion for summary judgment is DENIED IN PART, as

  to infringement, and GRANTED IN PART, as to willfulness. Dkt. [74]. The

  parties SHALL INFORM the Court by June 11, 2020 whether a damages

  hearing will be required.

  SO ORDERED.

 Date: 4/27/2020



  Distribution:

  Richard N. Bell
  BELL LAW FIRM
  richbell@comcast.net

  Jason R. Delk
  DELK MCNALLY LLP
  delk@delkmcnally.com

  Maura K. Kennedy
  THE LAW OFFICE OF MAURA K. KENNEDY, LLC
  attorneymaurakennedy@gmail.com

  David W. Patton
  WOODEN & MCLAUGHLIN LLP (Indianapolis)
  David.Patton@Woodenlawyers.com

  Zachary Thomas Searcy
  WOODEN MCLAUGHLIN, LLP
  zach.searcy@woodenlawyers.com
                                       12
Case 1:18-cv-00056-JPH-DLP Document 98 Filed 04/27/20 Page 13 of 13 PageID #: 714




  John D. Waller
  WOODEN & MCLAUGHLIN LLP (Indianapolis)
  john.waller@woodenlawyers.com




                                       13
